DETAILED ACTION
An amendment, amending claims 1, 6, 8 and 12 and adding new claims 16-19, was entered on 2/8/21.  Claim 12 remains withdrawn pursuant to an election.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the amendment to claim 6 overcomes the rejection under § 112.  This is persuasive and this rejection has been withdrawn.
Applicant argues that the cited art fails to teach the newly added limitations in claims 1 and 8.  This is persuasive.  However, new rejections are presented below in response to these amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (US 2018/0248052) in light of Blizzard et al. (US 8,405,233).
Claims 1, 2, 4-7 and 16:  Seok teaches a process of forming a perovskite compound film (Abst.) comprising the steps of: depositing CH3NH3PbI3 (i.e. claimed first cation of methyl ammonium, claimed second cation of lead and claimed anion of iodine) onto a first surface (¶ 0497); depositing CH3NH3PbI3 onto a second surface (¶ 0498); combining the first and second surface wherein the two layers are between the two surfaces in a hot press (¶ 0499); and heating the combined surfaces at a temperature of 150˚C under pressure for 10 minutes to form a CH3NH3PbI3 perovskite layer (i.e. claimed MAPbI3) (¶¶ 0497-0501).

Claim 3:  Seok teaches that the pressure applied is 1-100 MPa (i.e. 9.86-986 atm) (¶ 0047).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a pressure of 9.86-100 atm in the process of Seok with the predictable expectation of success.
Claims 8, 10, 11 and 18:  Seok teaches a process of forming a perovskite compound film (Abst.) comprising the steps of: depositing CH3NH3I (i.e. claimed first cation of methyl ammonium and claimed first anion of iodine) onto a first surface (¶ 0527); depositing PbI2 (i.e. claimed fourth cation of lead and claimed second anion of iodine) onto a second surface (¶ 0528); combining the first and second surface wherein the two layers are in direct contact between the two surfaces in a hot press (¶ 0499); and heating the combined surfaces at a temperature of 180˚C under pressure for 10 minutes to form a CH3NH3PbI3 perovskite layer (i.e. claimed MAPbI3) (¶¶ 0526-0529).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seok and Blizzard in light of Kim et al. (Nano Letters 16, pp. 5756-63) and Ohshita et al. (US 7,160,646).
Claim 9:  Seok fails to teach a concentration gradient.  However, Kim teaches a process of forming perovskite layers for a solar cell (Abst.) and explains that providing a Br concentration gradient in the perovskite layer enhances carrier extraction and long term stability of the layer (p. 5757; Abst.).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a Br concentration gradient in the solar cell perovskite layer of Seok in order to have improved the carrier extraction and long term stability of the layer.
Kim, however, fails to teach that the Br concentration gradient is produced by lamination, as in Seok.  Ohshita teaches a process of providing a gradient in a deposited layer and explains that the gradient is formed by laminating layers having different structures together to achieve the desired gradient (6:53-61).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have achieved the gradient of Kim in the process of Seok by providing the desired bromine as a cation in one of the formed layers of Seok and then combining the layers, as taught by Seok, in order to have formed the perovskite layer having the desired gradient.
Claims 1-8, 10, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seok in light of Yu et al. (US 2005/0183767).
Claims 1, 2, 4-7 and 16:  Seok teaches a process of forming a perovskite compound film (Abst.) comprising the steps of: depositing CH3NH3PbI3 (i.e. claimed first cation of methyl ammonium, claimed second cation of lead and claimed anion of iodine) onto a first surface (¶ 0497); depositing CH3NH3PbI3 onto a second surface (¶ 0498); combining the first and second surface wherein the two layers are between the two surfaces in a hot press (¶ 0499); and heating the combined surfaces at a temperature of 150˚C under pressure for 10 minutes to form a CH3NH3PbI3 perovskite layer (i.e. claimed MAPbI3) (¶¶ 0497-0501).

Claim 3:  Seok teaches that the pressure applied is 1-100 MPa (i.e. 9.86-986 atm) (¶ 0047).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a pressure of 9.86-100 atm in the process of Seok with the predictable expectation of success.
Claims 8, 10, 11 and 18:  Seok teaches a process of forming a perovskite compound film (Abst.) comprising the steps of: depositing CH3NH3I (i.e. claimed first cation of methyl ammonium and claimed first anion of iodine) onto a first surface (¶ 0527); depositing PbI2 (i.e. claimed fourth cation of lead and claimed second anion of iodine) onto a second surface (¶ 0528); combining the first and second surface wherein the two layers are in direct contact between the two surfaces in a hot press (¶ 0499); and heating the combined surfaces at a temperature of 180˚C under pressure for 10 minutes to form a CH3NH3PbI3 perovskite layer (i.e. claimed MAPbI3) (¶¶ 0526-0529).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seok and Yu in light of Kim and Ohshita.
Claim 9:  Seok fails to teach a concentration gradient.  However, Kim teaches a process of forming perovskite layers for a solar cell (Abst.) and explains that providing a Br concentration gradient in the perovskite layer enhances carrier extraction and long term stability of the layer (p. 5757; Abst.).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a Br concentration gradient in the solar cell perovskite layer of Seok in order to have improved the carrier extraction and long term stability of the layer.
Kim, however, fails to teach that the Br concentration gradient is produced by lamination, as in Seok.  Ohshita teaches a process of providing a gradient in a deposited layer and explains that the gradient is formed by laminating layers having different structures together to achieve the desired gradient (6:53-61).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have achieved the gradient of Kim in the process of Seok by providing the desired bromine as a cation in one of the formed layers of Seok and then combining the layers, as taught by Seok, in order to have formed the perovskite layer having the desired gradient.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seok and Yu in light of Matsushima et al. (US 2001/0026444).
Claims 17 and 19:  Seok, as modified by Yu, teaches that the gas-tight seal is removable (as when a tape is used to form the seal), but fails to teach the addition of a release layer.  Matsushima teaches a process of forming a perovskite layer between two substrates (Abst.) and explains that a release layer is formed on one of the substrates in order to allow for the formed layer to be transferred to the other substrate (¶¶ 0031, 0156).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a release layer on one of the substrates of Seok in order to have moved the formed perovskite layer to the other substrate with the predictable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712